Title: From George Washington to Major General John Sullivan, 18 November 1778
From: Washington, George
To: Sullivan, John


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.]18th Nove<mber> 177<8>
  
  I have your favs. of the 10th 13th and 15th instants<.> I am obliged to you for the Newport paper which gives a more circumstantial account of the embarkation of the Enemy than any I had procured. The prospect of an evacuation of New York is not so great as it was some little time ago. A fleet consisting of the greatest number of their remaining Vessels is now collecting at the Hook, their departure must reduce the matter to a certainty, at least for the present, because if they do not all go off in that fleet, part must remain of necessity. Be pleased to communicate every intelligence of the Enemy’s motions upon Rhode Island.
  Colo. Wadsworth Commy General of purchases has shewn me an order from you to Clarke and Nightengale, which they have delegated to a Mr Mumford, to purchase Flour in this state for the use of the Army at Rhode Island. The Commy General has represented this to me, as having a tendency, to raise the price unnecessarily, by increasing the number of purchasers, and to defeat the salutary effects of a law lately passed in this state for the better supply of the Army, by which, no Flour can be transported to any of the other states except by the Commy Genl or special licence of the Governor. Count D’Estaing by making a private Contract with a Mr Price for 2000 Barrels of Flour not only raised the price exceedingly, but under the allowance given to Mr price to export his 2000 Barrels the Governor suspects many more were run upon private account—The Commy Genl pledges himself to supply you amply with both Bread and Meat this Winter. He begs you to recollect, that if you have heretofore been scantily supplied with the former, it has been owing to the great and sudden demand of the troops assembled without the least previous notice for the Rhode Island Expedition, and the consumption of the French Fleet. Under all these difficulties he contrived to keep up a supply, and as he is now releived from the greatest part of his burthen to the Eastward by the removal of the Convention troops and the sailing of the fleet from Boston, he has not the least doubt of keeping your magazines full—I have therefore desired Mr Mumford to withhold his purchase & beg that you will never take a step of the kind again without first representing the matter to me—by means of contending purchase<rs> Flour in this State rose from three pounds to Seven pounds ten shillings and Eight pounds prCt & the business not half as well done as if the whole purchases had passed through one hand.
  
  
  
  A 64 and a 40 Gun ship came into the Hook the 12th and 13th dismasted. I imagine they are part of Byrons scatterd fleet. I am with great Regard Yrs.
